DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 30 November 2021 have been fully considered but they are not persuasive and the following rejections have been maintained: 
The rejection of claims 1-18, 27-28 under 35 USC§101 
The rejection of claims 1-18, 21-28 under 35 USC§102/10

 Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20, 27-28 rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. The claim(s) recite(s) a microbial oil containing DHA at a concentration of 40 wt. % or more of the total weight of fatty acid in the oil with a endothermic peck temperature measured to be 15°C or below, a microorganism containing said oil, a microorganism of the genus Aurantiochytrium capable of producing said oil
Applicant argues the Office has presented any natural product displaying the same characteristics of the instant invention, any DNA-containing oil produced by naturally occurring microorganism necessarily have the same characteristics of the instant oil.
 

Youkang and Martins et al was cited to support the Offices position that the claims were directed to a product of nature.  Both disclose microbial oils containing a DHA concentration of 40% wt. % or more is naturally occurring belonging to the genus   Aurantiochytrium was formerly known as Schizochytrium.
Applicant clearly states on page 25, lines 2-4 of the specification that “microbial oil for the microorganisms of the genus Aurantiochytrium which contains DHA at from 40 wt.% to 95 wt.% of the total weight of the fatty acid in the oil, has a DSC pour point from -50°C to 10°C or longer.  
Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Santagapita et al. or EP 2,947 141 (hereafter EP’141) or Huang et al. or CN 102 888 348 (hereafter CN’348).
Regarding applicant arguments pertaining to unsupported inherency 
Applicant argues the endothermic peck temperature at a given DHA content varies best on its fatty acid profile.  Not all these features are reflected in claim 1, which rather focuses on DHA content alone, whereas this is only one factor contributing to a low pour point. Based on the claim language, the endothermic peck temperature is based on the amount of DHA present in the microbial oil.

Aurantiochytrium sp. (limacinum strain SR21, L TR23) which read on claims 11-12.  
	These references are silent regarding the endothermic peck temperature.  As stated in the previous office action, said feature is considered linked to a high DHA-content, and as SANTAGAPITA ET AL., EP’141, HUANG ET AL., CN’348 disclose DHA-containing oils from Aurantiochytrium strains with high DHA content (considerably higher than 40%, e.g. higher than 50% (EP’141, data for strain LTR23) up to 72.6% for A limacinum strain SR21 in Tables 5, 6 of HUANG ET AL.), it is considered that the DHA-containing oil as disclosed in SANTAGAPITA ET AL., EP’141, HUANG ET AL., CN’348 implicitly has the endothermic peak temperature feature of claim 1.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sawada et al.

Claim(s) 1-5, 7-11, 13-17, 27-28 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 98/03671.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5, 7-11, 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 98/03671 (hereafter WO’671) in view of Sawada et al.
Claims 18 & 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 98/03671 (hereafter WO’671) alone or in view of Sawada et al.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH D CARR whose telephone number is (571)272-0637.  The examiner can normally be reached on Monday-Friday (10:30 am -7:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetteroff can be reached on 572-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEBORAH D. CARR/
Primary Examiner
Art Unit 1622